Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
La’Shan Johnson petitions for a writ of mandamus, claiming that the district court has unduly delayed issuing a ruling on her 28 U.S.C. § 2241 (2006) motion and petition for mandamus. She seeks an order from this court directing the district court to act. We find that the present record does not reveal undue delay by the district court. Accordingly, we grant leave to proceed in forma pauperis and deny the mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.